Citation Nr: 1341874	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  07-30 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for herniated spinal discs.

2.  Entitlement to service connection for left foot neuropathy.

3.  Entitlement to service connection for right foot neuropathy.

[Service connection for a head injury, migraine headaches, broken nose, dislocated jaw, dislocated left shoulder, left and right hip arthritis, left and right knee arthritis, type I diabetes mellitus, hypothyroidism, lung, throat, and breathing problems, allergies, bleeding gums, loss of sense of smell, loss of sense of taste, sleep apnea, swallowing problems (dysphagia), blepharitis, ulcers, an acquired psychiatric disorder, including depression and posttraumatic stress disorder (PTSD), fear of heights, memory problems, and chronic insomnia is addressed in a separate decision.]




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran (appellant) had active service from June 1973 to September 1979. 

This appeal comes before the Board from a September 2005 rating decision of the RO in Roanoke, Virginia.  In November 2010, the Board remanded this appeal to afford the Veteran a Board hearing.  In April 2011, the Veteran presented testimony at a Board hearing in Roanoke, Virginia, before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing is associated with the claims file. 

The Board remanded the above issues to the Appeals Management Center (AMC) for additional development in a September 2011 decision which also denied service connection for 27 other disabilities.  The AMC began development on the remanded issues in 2012.  Meanwhile, the Veteran appealed the 27 denied claims to the U.S. Court of Appeals for Veterans Claims (Court).  The AMC did not complete development because the claims file was transferred to the VA Office of General Counsel for use in the appeal of the September 2011 Board decision to the Court.  In April 2013, the Court vacated and remanded the Board's September 2011 decision as to 24 of the 27 denied claims.  The Veteran has executed a new power of attorney as to those 24 issues.  The Veteran retained his prior power of attorney as to the herniated spinal discs and left and right neuropathy claims.  As a result, the Board addresses the 24 other service connection issues in a separate decision under the same Docket Number.  See BVA Directive 8430, "Board Decision Preparation and Processing: Policies and Responsibility Assignments," ¶ 14(c)(11) (providing that if different representatives acted with respect to different issues, a separate decision is to be generated for the issues addressed by each representative).  

The Board proceeds to a decision here as to the issues of service connection for herniated spinal discs and right foot neuropathy despite the fact that the AMC did not complete development pursuant to the September 2011 remand.  The Board grants service connection and the Veteran is not prejudiced as a result of this action.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The issue of service connection for left foot neuropathy is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  The Veteran has current disabilities of degenerative disc disease (DDD) of the lumbar spine with a herniated disc at L4-L5 and right lower extremity lumbar radiculopathy.

2.  The Veteran experienced back injuries in service in May 1974, January 1975, and April 1975.

3.  The Veteran's current DDD of the lumbar spine with a herniated disc at L4-L5 and right lower extremity lumbar radiculopathy are due to back injuries during service.  



CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for DDD of the lumbar spine with a herniated disc at L4-L5 have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for right lower extremity lumbar radiculopathy have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has granted service connection for DDD of the lumbar spine with a herniated disc at L4-L5 and for right lower extremity lumbar radiculopathy, as discussed below.  As such, any error related to the duties to notify or assist or any other due process error on those claims is moot.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

An April 2012 VA examination report indicates that the Veteran has present diagnoses of DDD of the lumbar spine with a herniated disc at L4-L5 and of right lower extremity lumbar radiculopathy.  

The Veteran's service treatment records show that he had treatment for back pain in May 1974 following an injury.  January and May 1975 treatment records show that the Veteran underwent physical therapy for low back pain secondary to parachute jumps.  The Veteran's service personnel records show that he earned a parachutist badge during service.

The April 2012 VA examination report contains an opinion that the current DDD of the lumbar spine with a herniated disc at L4-L5 and right lower extremity radiculopathy are due to the in-service injuries related to parachute jumps.  This is the only opinion of record on point.  

The evidence is at least in equipoise that current DDD of the lumbar spine with a herniated disc at L4-L5 and right lower extremity radiculopathy are due to the in-service injuries related to parachute jumps.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Board concludes that service connection is warranted.  See 38 C.F.R. §§ 3.303, 3.304.  Consequently, the benefit-of-the-doubt rule applies to DDD of the lumbar spine with a herniated disc at L4-L5 and for right lower extremity lumbar radiculopathy, so the criteria for service connection for DDD of the lumbar spine with a herniated disc at L4-L5 and for right lower extremity lumbar radiculopathy are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for DDD of the lumbar spine with a herniated disc at L4-L5 is granted.

Service connection for right lower extremity lumbar radiculopathy is granted.


REMAND

The Board remanded the issue of service connection for left foot neuropathy in September 2011.  The AMC was not able to complete development and readjudication of this issue prior to transfer of the claims file to the Office of General Counsel in conjunction with the Veteran's appeal to the Court.  Readjudication of the issue is the only instruction not completed from the September 2011 remand.  The Board remands this issue again to provide the RO an opportunity to consider the newly developed evidence in the first instance.

Accordingly, issue of service connection for left foot neuropathy is REMANDED for the following action:

The RO should readjudicate service connection for left foot neuropathy on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


